                   Case 7:20-mj-13673-UA Document 3 Filed 12/29/20 Page 1 of 1
                                                  U.S. Department of Justice
        [Type text]
                                                          United States Attorney
                                                          Southern District of New York

                                                          United States District Courthouse
                                                          300 Quarropas Street
                                                          White Plains, New York 10601


                                                          December 28, 2020

        By Email

        The Honorable Andrew E. Krause
        United States Magistrate Judge
        Southern District of New York
        The Hon. Charles L. Brieant Jr.
        Federal Building and United States Courthouse
        300 Quarropas Street
        White Plains, New York 10601-4150

        Re:    United States v. Yohauris Rodriguez Hernandez, 20 Mag. 13673

        Dear Judge Krause:

                In light of the arrest of the defendant in the above-referenced matter, the Government
        respectfully requests that the complaint be unsealed.


                                                               Respectfully submitted,

                                                               AUDREY STRAUSS
                                                               Acting United States Attorney



                                                          By: ______________________________
December 29, 2020                                            Kevin Sullivan
                                                             Assistant United States Attorney
                                                             (914) 993-1924
